Title: John Jay to John Adams, 7 Jul. 1786
From: Jay, John
To: Adams, John


          
            
              Dr Sir
            
            

              New York

              7th: July 1786
            
          

          Yesterday I was favored with your and Mr. Jefferson’s Letter of 25th: April with the Papers
            inclosed with it, and with one from Coll. Smith of 11th: April last with the Papers mentioned in it—they were
            immediately laid before Congress.—
          The Packet sails this Morning and therefore I must defer
            Particulars for the present.—
          In my last to You of 6th: Ult: I
            promised to write at large to you by a private Vessel by which I meant Capt. Coupar—I now understand that he us going on a Voyage to the
            West Indies before he returns to London so that I must wait for some other
              safe Conveyance.—
          Be pleased to take charge of the inclosed Letter for Mr. Harrison of Cadiz, and believe me to be / Dr. Sir / Your afft. Friend and
              Servt.
          
            
              John Jay—
            
          
        